Name: Regulation (EU) 2018/318 of the European Central Bank of 22 February 2018 amending Regulation (EU) No 1011/2012 concerning statistics on holdings of securities (ECB/2018/7)
 Type: Regulation
 Subject Matter: budget;  free movement of capital;  economic analysis;  information technology and data processing;  monetary relations;  information and information processing;  financial institutions and credit;  management
 Date Published: nan

 5.3.2018 EN Official Journal of the European Union L 62/4 REGULATION (EU) 2018/318 OF THE EUROPEAN CENTRAL BANK of 22 February 2018 amending Regulation (EU) No 1011/2012 concerning statistics on holdings of securities (ECB/2018/7) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Whereas: (1) The purpose of the data collected under Regulation (EU) No 1011/2012 of the European Central Bank (ECB/2012/24) (2) is to provide the European System of Central Banks (ESCB) with comprehensive statistical information on the exposure of economic sectors and group data reporting agents in the Member States whose currency is the euro to specific classes of securities at a very disaggregated level. This information facilitates the in-depth analysis of the monetary policy transmission mechanism and the evaluation of the Eurosystem's risk exposures in its monetary policy operations. It also allows for in-depth analysis of financial stability, including the identification and monitoring of risks to it. (2) Within the framework of Council Regulation (EU) No 1024/2013 (3), Regulation (EU) No 806/2014 of the European Parliament and of the Council (4) and of Council Regulation (EU) No 1096/2010 (5), the data obtained are also used for prudential supervision and resolution purposes and are provided to the European Systemic Risk Board. (3) The concept of group data reporting agents has been introduced and defined in Regulation (EU) No 1011/2012 (ECB/2012/24) by Regulation (EU) 2016/1384 of the European Central Bank (ECB/2016/22) (6). The Governing Council of the European Central Bank (ECB) will identify group data reporting agents for the purpose of the data collection under Regulation (EU) No 1011/2012 (ECB/2012/24) taking into account several criteria, including the relevance of the group data reporting agent for the stability and functioning of the financial system in the euro area and/or individual Member States. It needs to be specified for greater legal clarity that all significant supervised entities that are directly supervised by the ECB in accordance with Council Regulation (EU) No 1024/2013, are to be regarded as being of relevance for the stability and functioning of the financial system, and consequently they can also be identified as group data reporting agents. (4) Subject to the decision of the relevant national central bank (NCB), after the entry into force of Regulation (EU) 2016/1384 group data reporting agents can report data reported pursuant to Article 3a of Regulation (EU) No 1011/2012 (ECB/2012/24) (hereinafter group data) directly to the ECB. This will allow a more efficient use of the available information technology infrastructure of the ESCB Securities Holdings Statistics Database and avoid the need to set up separate national data processing systems at each NCB. (5) If an NCB decides not to collect group data, it should inform the ECB, in which case the ECB should take over the task of collecting the data directly from the group data reporting agents. The ECB and the NCB concerned should make the necessary arrangements between them. (6) Therefore, Regulation (EU) No 1011/2012 (ECB/2012/24) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EU) No 1011/2012 (ECB/2012/24) is amended as follows: (1) in Article 2(4), point (b) is replaced by the following: (b) equal to or below the 0,5 % threshold, provided that the group data reporting agent meets certain quantitative or qualitative criteria that attest to its importance for the stability and functioning of the financial system in the euro area, e.g. by virtue of its interconnectedness with other financial institutions in the euro area, cross-jurisdictional activity, lack of substitutability, complexity of the corporate structure, or direct supervision by the ECB; and/or individual euro area Member States, e.g. by virtue of the relative importance of the group data reporting agent within a particular segment of the banking services market in one or more euro area Member States, or direct supervision by the ECB.; (2) Article 3a is amended as follows: (a) paragraph 3 is replaced by the following: 3. The relevant NCB or, where group data is reported to the ECB pursuant to paragraph 5, the ECB shall request that group data reporting agents report on a quarterly basis, the flag issuer is part of the reporting group (prudential scope) , on a security-by-security basis, and issuer is part of the reporting group (accounting scope) , on a security-by-security basis, for the securities with or without an ISIN code which are held by their group in accordance with Chapter 2 of Annex I.; (b) the following paragraph 5 is added: 5. Without prejudice to the provisions of paragraph 1, group data reporting agents shall report group data to the ECB if the relevant NCB decides that group data reporting agents should report statistical information directly to the ECB pursuant to Articles 3a and 4b of Guideline ECB/2013/7.; (3) Article 4a is replaced by the following: Article 4a Derogations for group data reporting agents 1. The relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, may grant derogations to group data reporting agents from the reporting requirements set out in Article 3a as follows: (a) the relevant NCB or the ECB, as applicable, may allow group data reporting agents to report on a security-by-security basis statistical information covering 95 % of the amount of securities held by them or their group, in accordance with this Regulation, provided that the remaining 5 % of securities held by the group was not issued by a single issuer; (b) the relevant NCB or the ECB, as applicable, may request group data reporting agents to provide further information on the types of securities for which a derogation is granted under point (a). 2. The relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, may grant derogations from the reporting requirements to group data reporting agents with respect to the flag issuer is part of the reporting group (prudential scope) , on a security-by-security basis, as set out in Article 3a(3), provided that the relevant NCB or the ECB, as applicable, is able to derive these data from data collected from other sources. 3. For a period of two years from the first reporting in accordance with Article 10b(2), the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, may grant derogations from the reporting requirements to group data reporting agents with respect to the reporting on entity-by-entity basis set out in Chapter 2 of Annex I for entities resident outside the Union provided that the relevant NCB or the ECB, as applicable, are able to derive the information in Chapter 2 of Annex I for the entities resident outside the Union as a whole.; (4) Article 4b is replaced by the following: Article 4b General derogations and framework applicable to all derogations 1. The relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, may grant derogations from the reporting requirements under this Regulation if the actual reporting agents report the same data under: (a) Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (*1); (b) Regulation (EU) No 1073/2013 (ECB/2013/38); (c) Regulation (EU) No 1075/2013 (ECB/2013/40); or (d) Regulation (EU) No 1374/2014 (ECB/2014/50); or if the relevant NCB or the ECB, as applicable, are able to derive the same data by other means, in accordance with the minimum statistical standards specified in Annex III. 2. The relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, shall ensure that the conditions set out under this Article and Articles 4 and 4a are complied with for the purposes of granting, renewing or withdrawing, as applicable and when necessary, any derogation with effect from the start of each calendar year. 3. The relevant NCB, or where group data is reported to the ECB pursuant to Article 3a(5), the ECB, after consulting the relevant NCB, may make actual reporting agents, which have been granted derogations under this Article, Article 4 or 4a subject to additional reporting requirements, where further detail is deemed necessary by the relevant NCB or the ECB, as applicable. Actual reporting agents shall report the data requested within 15 working days of a request made by the relevant NCB or the ECB, as applicable. 4. Where derogations have been granted by the relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), by the ECB, actual reporting agents may nonetheless fulfil the full reporting requirements. An actual reporting agent that opts not to avail itself of derogations granted by the relevant NCB or the ECB, as applicable, shall obtain the consent of the relevant NCB or the ECB, as applicable, prior to availing itself of the derogations granted at a later date. (*1) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1).;" (5) Article 6a is replaced by the following: Article 6a Timeliness of group data 1. NCBs shall transmit to the ECB quarterly security-by-security group data in accordance with Article 3a(1) and Chapter 2 of Annex I by 18.00 CET on the 55th calendar day following the end of the quarter to which the data relate. 2. If an NCB decides pursuant to Article 3a(5) that reporting agents shall report the statistical information directly to the ECB, the reporting agents shall transmit such information to the ECB by 18.00 CET on the 45th calendar day following the end of the quarter to which the data relate.; (6) Article 7a is replaced by the following: Article 7a Mergers, divisions and reorganisations In the event of a merger, division or reorganisation that might affect the fulfilment of statistical obligations, the reporting agents concerned shall inform the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, directly or via the relevant NCA in accordance with the cooperation arrangements, once the intention to implement such operation has become public and in due time before it takes effect, of the procedures that are planned in order to fulfil the statistical reporting requirements set out in this Regulation.; (7) the following Article 10c is inserted: Article 10c First reporting following the entry into force of Regulation (EU) 2018/318 of the European Central Bank (ECB/2018/7) The first reporting of group data pursuant to Article 3a following the entry into force of Regulation (EU) 2018/318 of the European Central Bank (ECB/2018/7) (*2) shall start with data for the reference period September 2018. (*2) Regulation (EU) 2018/318 of the European Central Bank of 22 February 2018 amending Regulation (EU) No 1011/2012 concerning statistics on holdings of securities (ECB/2018/7) (OJ L 62, 5.3.2018, p. 4).;" (8) Annexes I, II and III are amended in accordance with the Annex to this Regulation. Article 2 Final provision This Regulation shall enter into force on 1 October 2018. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 22 February 2018. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) Regulation (EU) No 1011/2012 of the European Central Bank of 17 October 2012 concerning statistics on holdings of securities (ECB/2012/24) (OJ L 305, 1.11.2012, p. 6). (3) Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (OJ L 287, 29.10.2013, p. 63). (4) Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (OJ L 225, 30.7.2014, p. 1). (5) Council Regulation (EU) No 1096/2010 of 17 November 2010 conferring specific tasks upon the European Central Bank concerning the functioning of the European Systemic Risk Board (OJ L 331, 15.12.2010, p. 162). (6) Regulation (EU) 2016/1384 of the European Central Bank of 2 August 2016 amending Regulation (EU) No 1011/2012 (ECB/2012/24) concerning statistics on holdings of securities (ECB/2016/22) (OJ L 222, 17.8.2016, p. 24). ANNEX Annexes I, II and III to Regulation (EU) No 1011/2012 (ECB/2012/24) are amended as follows: (1) Annex I, Chapter 2, is amended as follows: (a) Part 1 is amended as follows: (i) the sentence at the end of Part 1 above the table is replaced by the following: The relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB may also choose to require group data reporting agents to report data for fields 9 to 11 and, if not already covered under points (b) or (c), 31 to 37.; (ii) the text of footnote (1) in the table is replaced by the following: (1) Where the derogation set out in Article 4a(3) is applied, the data fields referring to the entity-by-entity reporting should be reported in accordance with the respective rules as established by the relevant NCB which granted the derogation or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, ensuring that the data is homogenous with respect to the mandatory breakdowns.; (b) Part 2 is amended as follows: (i) the sentence at the end of Part 2 above the table is replaced by the following: The relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB may require group data reporting agents to also report data for fields 8 to 10, 12 and, if not already covered under points (b) or (c), 53 to 59.; (ii) the text of footnote (1) in the table is replaced by the following: (1) Where the derogation set out in Article 4a(3) is applied, the data fields referring to the entity-by-entity reporting should be reported in accordance with the respective rules as established by the relevant NCB which granted the derogation, or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB, ensuring that the data is homogenous with respect to the mandatory breakdowns.; (2) Annex II is amended as follows: (a) in Part 1, the first sentence is replaced by the following: This table provides a detailed description of instrument categories, which the relevant national central bank (NCB), or where group data is reported to the European Central Bank (ECB) pursuant to Article 3a(5), the ECB transpose into categories applicable at national level in accordance with this Regulation.; (b) in Part 2, the first sentence is replaced by the following: This table provides a description of sector categories, which the relevant NCB, or where group data is reported to the ECB pursuant to Article 3a(5), the ECB transpose into categories applicable at national level in accordance with this Regulation.; (c) in Part 4, the definitions in the table are amended as follows: (i) the definition of Positions at market value is replaced by the following: Amount held of a security at the price quoted in the market in euro. The relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), the ECB must in principle require accrued interest to be reported either under this position or separately. However, the relevant NCBs, or the ECB, as applicable, may at their discretion require data excluding accrued interest.; (ii) the definition of Guarantor identifier code is replaced by the following: A standard code, agreed with the relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, that uniquely identifies a guarantor, and information on the identifier type of the code that is used, e.g. legal entity identifier, EU identifier or national identifier.; (d) in Part 5, the definitions in the table are amended as follows: (i) the definition of EU identifier is replaced by the following: EU identifier means a commonly used identification code, agreed with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, which enables the unambiguous identification of any entity within the EU.; (ii) the definition of National identifier is replaced by the following: National identifier means a commonly used identification code, agreed with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, which enables the unambiguous identification of any entity within its country of residency.; (iii) the definition of Level of reporting is replaced by the following: Level of reporting refers to whether data is reported on an entity-by-entity basis or on a group basis as defined in points 23 and 24 of Article 1. Harmonised accounting and consolidation principles should be applied, in agreement with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB to the data reported at entity level, i.e. information on entity level should follow the accounting and risk calculation principles of the group to the extent possible.; (e) in Part 6, the definitions in the table are amended as follows: (i) the definition of Holder identifier code is replaced by the following: A standard code, agreed with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, that uniquely identifies the holder and information on the identifier type of the code that is used, e.g. EU identifier or national identifier.; (ii) the definition of Identifier code of the immediate parent of the holder is replaced by the following: A standard code, agreed with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, that uniquely identifies the immediate legal entity that the holder is a legally dependant part of and information on the identifier type of the code that is used, e.g. legal entity identifier, EU identifier or national identifier.; (f) in Part 7, in the table the definition of Issuer identifier code is replaced by the following: A standard code, agreed with the relevant NCB, or, where group data is reported to the ECB pursuant to Article 3a(5), with the ECB, that uniquely identifies an issuer and information on the identifier type of the code that is used, e.g. EU identifier or national identifier.; (3) Annex III is amended as follows: (a) point 1 is replaced by the following: 1. Minimum standards for transmission: (a) reporting to the relevant national central bank (NCB) and, where group data is reported to the ECB pursuant to Article 3a(5), the ECB must be timely and within the deadlines set by the relevant NCB or the ECB, as applicable; (b) statistical reports must take their form and format from the technical reporting requirements set by the relevant NCB or the ECB, as applicable; (c) the contact persons within the actual reporting agent must be identified; (d) the technical specifications for data transmission to the relevant NCB or, the ECB, as applicable, must be followed.; (b) points 2(d) and (e) are replaced by the following: (d) actual reporting agents must follow the dimensions and decimals set by the relevant NCB, or where group data is reported to the ECB pursuant to Article 3a(5), by the ECB for the technical transmission of the data; (e) actual reporting agents must follow the rounding policy set by the relevant NCB or, where group data is reported to the ECB pursuant to Article 3a(5), by the ECB for the technical transmission of the data..